Citation Nr: 0730640	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 
4, 2004, and in excess of 40 percent thereafter, for the 
service-connected post-operative lumbar disc disease with 
residuals.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The veteran had active service from April 1973 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which granted service connection for post-
operative lumbar disc disorder with residuals and assigned an 
initial 20 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5292, effective from October 18, 2002.  
The veteran disagreed with the initial 20 percent rating.

During the course of the appeal, the RO issued a rating 
decision in July 2004 which increased the 20 percent rating 
to 40 percent for the service-connected residuals of lumbar 
disc surgeries, effective from June 4, 2004.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993), 
including the issue of whether a rating in excess of 20 
percent is warranted for the period from October 18, 2002 to 
June 4, 2004.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar disc disorder, 
status post surgeries with residuals has, since the effective 
date of service connection, been productive of severe 
limitation of motion of the lumbar spine.  

2.  The neurological symptom of neuropathy has been 
demonstrated since June 4, 2004, and is manifested by no more 
than mild incomplete paralysis of the sciatic nerve.

3.  Neither unfavorable ankylosis of the lumbar spine, nor 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12-
month period, has ever been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, 
but no higher, for the service-connected status post lumbar 
disc disease, with residuals, have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 
2003); Diagnostic Code 5293 (from September 23, 2002-
September 26, 2003); Diagnostic Codes 5237-5243 (in effect 
since September 26, 2003).  

2.  The criteria for the assignment of a separate 10 percent 
rating for mild incomplete paralysis (neuropathy) of the left 
lower extremity have been met since June 4, 2004.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003); Diagnostic Code 5293 (from September 
23, 2002-September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, a subsequent notice letter 
which did address the downstream issues of effective date and 
disability rating was provided to the appellant in March 
2005, and the claim was thereafter readjudicated in 
supplemental statements of the case dated in December 2006 
and January 2007.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran, in correspondence to the RO, has demonstrated his 
understanding of the evidentiary requirements.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
post-operative lumbar disc disease with residuals, rated as 
20 percent disabling from October 18, 2002, to June 4, 2004, 
and rated as 40 percent disabling from June 4, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected lumbar spine 
disability, just after establishing entitlement to service 
connection for it, VA must consider the claim in this 
context.  This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The appellant's claim for service connection for a lumbar 
spine disability was received in October 2002.  Approximately 
one month earlier, in September 2002, amended regulations 
governing ratings for intervertebral disc syndrome were made 
effective.  Then, during the course of this appeal, the 
regulations governing rating all other service-connected 
disabilities of the spine were amended.  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, both the former and 
the current schedular criteria are considered.  Should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

In this case, the veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised.  As such, 
the Board may only consider the revised criteria pertaining 
to intervertebral disc syndrome; however, both the old, and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, shall be 
considered.  

The veteran's service-connected post-operative residuals of 
lumbar disc disease is currently rated as 20 percent 
disabling from October 18, 2002 to June 4, 2004, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (pre-9/26/03) for 
limitation of motion of the lumbar spine; and rated as 40 
percent disabling from June 4, 2004, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (post-9/26/03) based on 
incapacitating episodes of intervertebral disc syndrome.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a 20 percent 
disability evaluation for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation is assigned for 
severe limitation of motion of the lumbar spine.  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295, for lumbosacral strain, 
which provides for a 20 percent evaluation for muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in standing position.  A 40 percent evaluation 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

A 50 percent rating is assignable under the old Diagnostic 
Code 5289 for unfavorable ankylosis of the lumbar spine, and 
a 60 percent rating is assignable under the old Diagnostic 
Code 5286 for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 60 percent rating is also assigned 
for residuals of a fractured vertebra under the old 
Diagnostic Code 5285, without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast).  There 
are no other applicable diagnostic codes under the pre-2003 
regulations which afford a rating in excess of 40 percent for 
disabilities of the spine.  38 C.F.R. § 4.71a (2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and an 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as spinal stenosis 
(Diagnostic Code 5238), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the lumbar spine, a 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Note 1 under The General 
Rating Formula provides for separate evaluations for any 
associated objective neurologic abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ay involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

Service connection for post-operative lumbar disc disorder, 
with residuals was granted pursuant to a February 2003 rating 
decision.  An initial 20 percent rating was assigned by 
analogy to limitation of motion of the lumbar spine.  

The record reflects that the veteran has undergone three 
surgeries involving discs in his back, including a 
laminectomy/discectomy at L5-S1 in 1982, a re-do discectomy 
at L5-S1 and a discectomy at L4-5 in 1995, and a fusion at 
L5-S1 in December 2002.

At VA examination in January 2003, the veteran reported pain 
in the inferomedial lumbar region bilaterally.  The pain 
radiated into the posteromedial right thigh twice since his 
surgery in December 2002.  The veteran denied paresthesias, 
incontinence, or erectile difficulties.  The veteran reported 
two flares in the last two months, each lasting 7-10 days.  
The veteran reported pain with repeated entering and exiting 
of vehicles, sitting in front of a computer monitor for one-
half to one hour, and sitting in a car for more than 45 
minutes.  The veteran reported that he had been instructed 
not to lift currently.  He denied problems with stairs.  The 
veteran stopped working in January 2002 due to severe back 
pain.  He gave up engaging in sports prior to the 1995 
surgery.  On examination, the veteran wore a Velcro lumbar 
support, and walked more back on his heels than normal.  
Examination of the lumbar spine revealed no calor, rubor, 
dolor to ballottement, grossly abnormal curvature, or 
paraspinal muscle spasm.  Lumbar-spine flexion was 84 
degrees, extension was 6 degrees, lateral bending was 9 
degrees to the right.  All movements elicited pain.  Lateral 
bending to the left was 11 degrees.  Rotation was 25 degrees 
to the right and 20 degrees to the left.  Five lumbar flexion 
repetitions exacerbated the veteran's level of pain, the last 
being to 76 degrees.  

The diagnosis was lumbar disc disorder, surgeries, residuals.  
The examiner referred to a September 2002 lumbar spine 
magnetic resonance imaging (MRI) which showed mild central 
spinal canal stenosis at L2-L3; mild to moderate central 
spinal canal stenosis at L3-L4; small HNP to left at L4-5; 
and mild degenerative retrolisthesis of L5 and S1 with small 
HNP to the right.  An October 2002 lumbar discogram revealed 
concordant discogenic pain at L5-S1; normal disc at L3-4 with 
no pain elicited upon injection; and degenerative disc at L4-
5 with no pain elicited upon injection.  

Outpatient VA and private treatment records from 2002 to 2004 
show that the veteran attended physical therapy for his low 
back.  The veteran continued to complain of pain.  

At VA examination in June 2004, the veteran reported pain 
radiating down the posterolateral left thigh.  The veteran 
also complained of pain in the right inferior paralumbar 
spinal region.  The veteran experienced paraesthesia of the 
tips of the lateral four right toes.  He denied incontinence.  
The veteran reported that he averaged pain at least two to 
three times per month, usually for two to four days at a 
time; however, the veteran reported an episode that lasted 
for eight days in January 2004 and an episode that lasted for 
twelve days in December 2003.  The veteran reported a sharp 
stabbing pain with back extension, and sitting for more than 
30-40 minutes causes tightness in the back, which progressed 
to pain if he did not stand up to stretch.  The veteran no 
longer lifted anything heavy, and did not run anymore.  The 
veteran reported difficulty with crouching and cleaning 
himself after a bowel movement.  

The veteran reported flare-ups at a rate of 2 to 3 times per 
month, lasting anywhere from 2-12 days.  The veteran reported 
that during a flare-up, range of motion is decreased to 50 
percent of baseline.  On examination, the veteran's gait was 
within normal limits.  Biceps reflexes were trace on the 
right and 0 on the left, knee jerks were 2+ on the right and 
0 on the left.  Right sitting-straight leg raise testing 
elicited discomfort in the inferiormost lumbar spine  Testing 
on the left side elicited less discomfort in the same area.  
Examination of the lumbar spine revealed ballottement pain of 
the superior sacral and the inferiormost lumbar spine.  There 
was mid-right paralumbar muscle palpation pain in the region 
of a scar in that area.  Flexion of the lumbar spine was 35 
degrees, eliciting pain at 34 degrees.  Extension was 4 
degrees, eliciting discomfort.  Lateral bending was 6 degrees 
to the right and 8 degrees to the left, the latter eliciting 
pain.  Rotation was 15-20 degrees to the right and 20 degrees 
to the left.  .  Five lumbar spine flexion repetitions did 
not change the veteran's level of pain, the last being to 29 
degrees.  The impression was lumbar surgery residuals with 
leg neuropathy.  

In a November 2004 memorandum, one of the veteran's VA 
caregivers explained that the veteran's December 2002 surgery 
involved a fusion of part of his spine, with hardware.  
Additionally, it was noted that the veteran has had multiple 
exacerbations of back pain, which have required physical 
therapy and narcotic medications.  The caregiver opined that 
the veteran's condition would continue to deteriorate, 
possibility necessitating another surgery in the future.  

At a March 2005 VA examination, the veteran reported constant 
pain and stiffness in his low back the level of 2-3 out of 
10.  The pain increased with bending forward to tie shoes or 
take off shoes and socks, or with heavy lifting which he 
avoided.  Long periods of sitting or driving increased the 
feeling of tightness and discomfort.  The veteran reported 
sciatica greater on the left than the right.  The left 
sciatica symptoms occurred about 35 percent of the time, and 
he had both low back pain and sciatica about 50 percent of 
the time.  Only about 10 to 15 percent of the time he had no 
back pain or sciatica.  The left sciatic symptoms were rated 
by the veteran as a 7 to 8 out of 10.  The sciatica symptoms 
typically occurred with long periods of sitting, long drives, 
heavy lifting or with flare-ups, which occurred two to three 
times per month, which lasted for two to three days to as 
long as two to three weeks.  His treatment included physical 
therapy exercises, stretching, walking, Ibuprofen and 
Baclofen daily, and Vicodin, Percocet, and occasional Valium 
for more severe pain.  

The veteran reported weakness in the right leg, but no falls 
related to weakness and no giving way of the right leg.  The 
veteran had a feeling of tightness n the low back and, at 
times, got cramps in his legs and feet.  The veteran reported 
sciatica on the left with only minimal symptoms on the right.  
The veteran denied loss of bowel or bladder function.  

With regard to activities of daily living, the veteran could 
only sitting and drive for 20 to 30 minutes.  The veteran had 
increased low back pain with taking off and putting on shoes 
and socks.  The veteran also has increased back pain with 
getting up and down from the toilet, out of bed, and out of 
his car.  The veteran stopped doing any house cleaning, he 
did not do pedicle care, and did not cut his toenails because 
of the back pain and the sciatica pain.  He did no heavy yard 
work, or painting, and did not climb ladders.  

On examination, the veteran frequently stood up after 
approximately 10 minutes of sitting because of low back pain.  
The veteran used his arms to help lift himself from the 
seated position.  There was no weight shift and there was 
some grimacing related to low back pain.  The veteran's gait 
and speed was slow, he had a mild right limp which increased 
to a moderate right limp with walking.  The veteran was able 
to tiptoe, stand and heel stand, and there was no change in 
the low back pain, which remained at 3 out of 10 during that 
part of the examination.  There was tenderness in the 
veteran's lower lumbar spine both in the midline and in the 
right paraspinous muscles.  There was increased muscle tone 
but no trigger points and no spasms.  There was no sciatica 
notch tenderness in either buttock.  Forward flexion in the 
seated position with both hips flexed to 90 degrees was 
limited to 40 degrees with painful arch of flexion between 35 
and 40 degrees of flexion.  In the standing position with the 
knees extended, the veteran had forward flexion at the waist 
of 60 degrees five times.  There was a painful arc between 55 
and 60 degrees of flexion.  The veteran had no back extension 
and any attempts to extend his back were painful and he did 
not extend his back at all.  Right lateral flexion and left 
lateral flexion were limited to 10 degrees and also 
associated with feeling of tightness in the low back. 
Rotation to the right and left was limited to 20 degrees both 
directions and also associated with a feeling of tightness in 
the low back.  With five range of motion testing tests in 
flexion of the thoracolumbar spine in the seated and the 
standing position, no additional loss of range of motion due 
to pain was noted; but, there was decreased range of motion 
in all parameters tested.  The examiner did note weakened 
movement, fatigue and lack of endurance.  8mm of atrophy of 
the right calf was noted-right maximum calf circumference 
was 39.3 cm and the left maximum calf circumference was 40.1 
cm.  

On neurological examination, there was no sciatica notch 
tenderness of either buttock.  In the seated position 
straight leg raising was at 75 degrees on the left buttock 
and 75 degrees on the right, associated with pain.  There 
were no true sciatica symptoms down to the foot.  There was 
no positive straight leg raise.  Sensory examination was 
positive for numbness in the L5 and S1 pattern on the right 
foot.  Motor strength testing was positive for weakness of 
the right great toe, ankle dorsiflexion, and the right foot 
eversion (L5 motor weakness).  Knee reflexes were diminished 
and were 1-/3 bilaterally.  The veteran had absent right 
ankle reflex and left ankle reflex was 1/3.  

The impression was degenerative disc disease with post-
service laminectomies and discectomies at the L5-S1 and the 
L4-5 levels and also with lower lumbar fusion done through an 
anterior approach; and flare ups of left sciatic several 
times per month.  The examiner concluded that the Deluca 
criteria were positive for the lumbar back and for left 
sciatica symptoms (noting that pain was the major functional 
impact on the veteran), although there were no true sciatica 
symptoms on the day of examination.  The examiner opined that 
the level of functional impairment of the lumbar spine was 
severe, and the level of function impairment of the left 
sciatica symptoms was severe.  X-ray studies of March 2005 
revealed multilevel bone spurring of the vertebral bodies 
with anterior bony bridging of L2 to L3 and L3 to L4.  Facet 
arthropathy of L3 through L5 was also noted.  There was no 
spondylosis or spondylolisthesis.  

At a November 2006 examination provided on a fee basis for 
VA, the veteran reported constant stiffness and weakness of 
the spine.  The veteran also reported constant burning pain, 
which traveled to the legs.  The pain was burning, aching, 
sharp and cramping in nature. The veteran's pain was treated 
with rest and medication, including ibuprofen, vicodin, and 
percocet.  The condition did not cause incapacitation.  
Functional impairment included an inability to bend or twist.  
On examination, the veteran's posture was abnormal, in a 
forward leaning position.  Gait was also abnormal, described 
as antalgic due to back pain.  The veteran did not require an 
assistive device for ambulation.  Examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  Muscle spasm was absent.  There was tenderness on 
examination to percussion.  There was negative straight leg 
raising test on the right.  There was negative straight leg 
raising test on the left.  There was no ankylosis of the 
lumbar spine.  Forward flexion was limited to 75 degrees, 
with pain occurring at 60 degrees.  Extension was limited to 
20 degrees, with pain occurring at 10 degrees.  Right and 
left lateral flexion was limited to 20 degrees, with pain at 
20 degrees.  Left and right lateral rotation was limited to 
20 degrees, with pain at 20 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Inspection of the spine revealed normal head 
position with symmetry in appearance. There was symmetry of 
spinal motion with normal curvatures of the spine.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  

Neurological examination of the lower extremities revealed 
motor function within normal limits.  Sensory function was 
within normal limits.  The right lower extremity reflexes 
revealed knee jerk of 2+ and ankle jerk of 2+.  The left 
lower extremity reflexes revealed knee jerk 2+ and ankle jerk 
2+.  

The examiner concluded that the veteran's condition of lumbar 
spine disc degeneration disorder had progressed to status 
post spinal fusion as a direct result of progression of 
lumbar degenerative changes with scar and loss of motion, 
based on objective findings and subjective complaints of back 
pain.  

In sum, the medical evidence in this case reveals that the 
veteran has a severe lumbar disc disorder, for which he has 
undergone three surgeries.  The veteran has had severe pain 
in the lumbar spine with consistently severe limitation of 
extension of the lumbar spine since the effective date of 
service connection.  The veteran's extension was limited to 6 
degrees in January 2003, limited to 4 degrees in June 2004, 
and limited to 20 degrees (10 with pain) in November 2006.  
Significantly, the veteran had no ability to extend the 
lumbar spine whatsoever at the March 2005 examination.  
Flexion, rotation, and lateral flexion have also been 
significantly limited at times, with severe pain accompanying 
all movements, according to VA examinations of January 2003, 
June 2004, March 2005 and November 2006.  Applying these 
symptoms to the criteria in effect prior to September 26, 
2003, the criteria are met for the assignment of an initial 
40 percent rating, based on severe limitation of motion of 
the lumbar spine.  

A rating in excess of 40 percent is not assignable under the 
old criteria because the medical evidence in this case has 
never shown that the veteran exhibits unfavorable ankylosis 
of the lumbar spine (Diagnostic Code 5289) or complete bony 
fixation (ankylosis) of the spine at a favorable angle 
(Diagnostic Code 5286).  Additionally, a rating in excess of 
40 percent is not assignable under Diagnostic Code 5285 
because the evidence does not demonstrate that the veteran 
has ever suffered from a fractured vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Likewise, a rating in excess of 40 percent is not assignable 
under the criteria for rating intervertebral disc syndrome, 
effective from September 23, 2002.  To warrant a higher, 60 
percent rating under Diagnostic Code 5293, the evidence would 
have to show that the veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  Although the 
veteran has regularly reported significant flare-ups of his 
lumbar spine pain, the record does not support a finding of 
incapacitating episodes, requiring bed rest prescribed by a 
physician.  The examiner in March 2005 specifically noted 
that there was no history of incapacitating episodes, and 
there is no evidence to show that the veteran's flare-ups of 
back pain with sciatica are of such severity to require bed 
rest prescribed by a physician.  There is no doubt that the 
veteran has flare-ups of his back pain, which can occur quite 
frequently and which have been documented in the record by 
the veteran and VA physicians; however, a flare-up of back 
pain and other symptoms does not necessarily equate to an 
incapacitating episode as defined by regulation.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (9/23/02-9/26/03) and 
Diagnostic Code 5243 (from 9/26/03) specifically define an 
"incapacitating episode" as period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  It is certainly possible that the veteran has 
experienced incapacitating episodes; however, the record does 
not support a finding of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, a rating in excess of 40 percent is not 
warranted based on incapacitating episodes.  

Likewise, under the revised criteria under the General Rating 
Formula, the assignment of a rating in excess of 40 percent 
is not applicable because the veteran does not have ankylosis 
of the spine.  

Nevertheless, the veteran does have neurological 
symptomatology associated with the lumbar spine disc 
disorder, and the regulations permit the assignment of 
separate ratings for chronic orthopedic and neurological 
manifestations associated with intervertebral disc syndrome.  
Significantly, the veteran explained that the sciatica 
symptoms were more severe on the right side prior to the 
latest surgery, and this is supported by the objective 
findings which show that the veteran has some numbness and 
slight loss of sensation in the right lower extremity.  The 
veteran further explained, however, that although the surgery 
helped alleviate the symptoms on the right side, it did not 
resolve the symptoms on the left side, which are now 
dominant, with regard to sciatica.  Specifically, the medical 
evidence in this case reveals that the veteran has diminished 
reflexes, sensation, and some numbness on the right foot, 
which appears more significant than the left, although the 
pain is currently worse on the left side.  For example, VA 
examination in June 2004 noted leg neuropathy associated with 
the lumbar spine surgery residuals.  

Similarly, VA examination dated March, 2005 noted radiating 
pain to the left thigh, diminished knee reflex on the left 
and diminished ankle reflex on the left.  The examiner also 
noted that the sensory examination was positive for numbness 
in the L5 and S1 pattern on the right foot and motor strength 
testing was positive for weakness of the right great toe and 
ankle dorsiflexion and right foot eversion.  Right ankle 
reflex was absent.  Although there were no true sciatica 
symptoms on examination, the examiner opined that functional 
impairment of recurrent left sciatica symptoms, when they 
occurred with flare up, was severe.  Similarly, diminished 
reflexes in the lower extremities was also noted on VA 
examination in November 2006.  

Because the veteran's orthopedic symptoms have been 
appropriately rated under Diagnostic Code 5292 for limitation 
of motion, the assignment of a separate rating for the 
veteran's neurological symptomatology associated with the 
service-connected intervertebral disc syndrome is warranted.  
In this case, the evidence shows neurological symptoms 
beginning in June 2004, at the time of the June 4, 2004, VA 
examination, but not earlier.  The evidence beginning in June 
2004 demonstrates that the veteran has no more than mild 
incomplete paralysis of the left sciatic nerve.  Although the 
VA examiner in March 2005 indicated that the veteran's 
functional impairment due to left sciatica was severe, the 
medical evidence of record does not demonstrate that the 
neurological component of the sciatica is more than mild.  
The sciatica has been described by VA doctors as being 
manifested by severe pain, with some diminished reflex and 
some diminished sensation, or numbness; however, there was no 
sciatic notch tenderness on examination.  As noted above, the 
severe pain associated with the intervertebral disc syndrome, 
including the sciatica portion of the disability, is 
sufficiently compensated for with the assignment of a 40 
percent rating based on severe limitation of motion with 
pain.  The neurological criteria encompasses paralysis, with 
associated symptoms such as atrophy, foot drop, and the 
inability to use muscles.  There is no medical evidence 
indicating that the veteran's neurological manifestations are 
more than mild.  The veteran has consistently denied bowel 
and bladder impairment, and the veteran's neurological 
impairment does not result in falls or the inability to walk.  
Applying the veteran's neurological manifestations of 
intervertebral disc syndrome to the criteria for rating 
paralysis of the sciatic nerve, under Diagnostic Code 8520, 
the criteria are met for the assignment of a 10 percent 
rating, but no higher, for mild incomplete paralysis of the 
left sciatic nerve.  

In conclusion, the evidence weighs in favor of the assignment 
of an initial 40 percent rating for the service-connected 
post-operative lumbar disc disease with residuals; however, 
the preponderance is against the claim for a rating in excess 
of 40 percent for the service-connected lumbar disc disorder, 
and the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

A separate rating of 10 percent, but no higher, is warranted 
for mild incomplete paralysis of the sciatic nerve, for 
neurological manifestations associated with the service-
connected post-operative lumbar disc disease with residuals.  




	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 40 percent, effective from October 18, 
2002, is granted for the service-connected post-operative 
lumbar disc disorder with residuals, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for the orthopedic 
manifestations of the service-connected post-operative lumbar 
disc disorder with residuals, is denied.  

A separate 10 percent rating for neurological manifestations 
associated with the service-connected post-operative lumbar 
disc disease with residuals is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


